STONE, C. J.
-“Any person who willfully interrupts or disturbs any assemblage of people met for religious worship, by noise, profane discourse, rude or indecent behavior,” &c., is subject to indictment. — Code of 1886, § 4033. The testimony is very clear, that the conduct and conversation were such as that their natural tendency was to disturb one or more persons, who had assembled for purposes of religious worship. Lancaster v. The State, 53 Ala. 308.
The defendant requested the court to charge the jury, “that if they believed from the evidence that what the defendant did and said in the church, on the night on wdiich he is charged *84with having disturbed religious worship, was done and said heedlessly, or recklessly — that is, carelessly — without thinking of the probable consequences of what Ire said and did, they will find the defendant not guilty.” This charge was refused, and defendant excepted.
We suspect this charge was asked on the supposed authority of Harrison v. The State, 37 Ala. 154, and the note appended to section 4033 of the Code. This is a misapprehension of this court’s ruling. The trial court, in that case, had instructed the jury that they could convict, if the disturbance was either willfully or recklessly done. This court ruled that the Circuit Court erred in giving that charge, because the statute punished only a willful disturbance. We drew a distinction between the words willful and reckless, and held that recklessness did not necessarily imply -willfulness. A grossly careless act may be characterized as reckless, and serious consequences may result from it. Y et, such consequences would not necessarily be willfully brought about. We, in Harrison's ease, simply asserted that the word reckless is not the synonym of the statutory word willful, and, therefore, the Circuit Court erred in asserting disjunctively that it was enough if the disturbance was willfully or recklessly done. We decided that there might be recklessness without willfulness. Wejare now-asked to declare that, if there is recklessness, there can not be willfulness. We can not assent to this. An act may be careless, heedless, rash, reckless, and still be willful.
■ We think, however, that this charge might well have been refused on another ground. There was not a semblance of proof from which any inference could be drawn that defendant’s conduct was the result of mere heedlessness, or carelessness. What he said and did were manifestly intentional. If he was half-drunk, as he testified he was, this was a reason why he should have stayed away from the church; not an excuse for disturbing the worshippers assembled there.
Affirmed.